DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
JUMBO CASE - The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 10 and 16 recite the limitation " the information processing device" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-10, 12-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0336671 to Tamaki et al. in view of US 2020/0073301 to Sakai et al..
Tamaki teaches:
(claim 1)	An image forming device (100), comprising: 
a conveyance component (10a) configured to convey a print medium (P); 
an image forming component (e.g. 30) configured to form a toner image of a target image on the print medium conveyed by the conveyance component; 
a fixing device (9) configured to heat the print medium on which the toner image is formed by the image forming component, and fix the toner image as the target image to the print medium; 	
a motor (M, M1 M2) configured to drive the fixing device; and 
a controller (52) configured to: 
drive the motor in a first operation mode and a second operation mode different from the first operation mode [0178], 
when conveyance of the print medium is stopped during a period from reception of an instruction to form the target image on the print medium to completion of the conveyance of the print medium according to the instruction and when the motor is driven in the first operation mode, continue to drive the motor in the first operation mode (see Fig.29, S202-S204), and 
when the conveyance of the print medium is stopped during the period from the reception of the instruction to the completion of the conveyance of the print medium according to the instruction and when the motor is driven in the second operation mode, stop driving the motor in the second operation mode and then drive the motor in the first operation mode (see Fig.29: S212-S215).
(claim 2)	The image forming device according to claim 1, wherein the first operation mode is an operation mode in which the motor is driven at a first rotation speed, and the second operation mode is an operation mode in which the motor is driven at a second rotation speed which is different from the first rotation speed (Fig.29).  
(claim 3)	The image forming device according to claim 1, wherein the fixing device comprises: a heating component (203); a fixing member (201) configured to be heated by the heating component; and a pressing member (202) configured to come into contact with the fixing member to form a nip (N) together with the fixing member, wherein the first operation mode is an operation mode in which the motor is driven while the pressing member and the fixing member are in contact with each other under a first force, and the second operation mode is an operation mode in which the motor is driven while the pressing member and the fixing member are in contact with each other under a second force which is different from the first force (see Fig.34).  
(claim 6)	The image forming device according to claim 1, wherein the image forming component is configured to form at least one of a black image, a cyan image, a magenta image and a yellow image [0104].

Tamaki does not explicit disclose the motor configured to output a signal having a magnitude corresponding to a value of a drive current nor performing the first operation when the magnitude of the signal48P1G10033819USSA is outside of the first range.  
Sakai discloses an image forming apparatus that forms an image on a sheet, and includes: a rotator used to form the image; a motor that drives the rotator rotationally; a current measurer that measures motor current; a torque acquirer that acquires a torque value of the motor based on a measured value of the motor current.  A state of the rotator is determined on the basis of the calculated torque value, the life of the rotator is predicted on the basis of the torque value; when the torque value is within a range from a threshold value for failure, a replacement message (as an example of a first operation) is displayed.  The timing for life prediction is after paper-ejection completion (Figs 12-13; [0131-0136]). 
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Tamaki and Sakai such that the motor is further configured to output a signal having a magnitude corresponding to a value of a drive current; and perform a first operation when the magnitude of the signal is outside of the first range, for at least the purpose of supporting maintenance of the device before failure of fixing device components.

The combination above thus teaches
(claim 4)	The image forming device according to claim 1, wherein the first operation includes an operation of outputting notification information including information indicating that a defect occurs in the fixing device to the information processing device.  

Regarding claims 7-10 and 12, the combination above teaches the claimed method, since it has been held that when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
Regarding claims 13-16 and 18, the combination above further renders obvious the claimed control system for an image forming apparatus.
	
Claim(s) 5, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0336671 to Tamaki et al. in view of US 2020/0073301 to Sakai et al., as applied to claims 1, 7 and 13 above, and further in view of JP 2013-114132 to Sakai.
Regarding claims 5, 11 and 17, Tamaki et al. and Sakai et al. appear silent about a detector, as claimed.
Sakai discloses a sheet sensor 55 for detecting paper jam in a fixing nip part.
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the device of Tamaki et al such that it further comprises a detector configured to detect whether the print medium passes through a first position on a conveyance path on which the print medium is conveyed, wherein the controller is configured to determine whether a defect occurs in the fixing device based on a signal output from the detector, for at least the purpose of enabling stop of the fixing device as to prevent burning of the print medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arlene Heredia/Primary Examiner, Art Unit 2852